


CONSULTING AGREEMENT


THIS AGREEMENT made as of the 25th day of February , 2015 (the “EFFECTIVE
DATE”).


BETWEEN


Mr. Sergi Vargas Vila
the “Consultant”)
OF THE FIRST PART


-and-


Bluesence Innovation Group, S.L. a Spanish private corporation wholly owned by
ZD Ventures Corp., a Nevada Public Corporation
(hereinafter referred to as the “CORPORATION”)
OF THE SECOND PART


WHEREAS the Consultant has certain considerable expertise in the field
of   management consultancy  and corporate operations;


AND WHEREAS the Corporation is engaged the commercialization of software and the
provision of services related to IT consulting, among others (the “CORPORATION’S
BUSINESS”);


AND WHEREAS the Corporation desires to obtain and apply the expertise of the
Consultant to the Corporation’s Business:


THIS AGREEMENT WITNESSES as follows:


1.  
CONSULTING SERVICES – The Corporation hereby retains the services of the
Consultant, on an exclusive basis, and the Consultant hereby agrees to provide
consulting services to the Corporation described in this Agreement.



2.  
SCOPE OF SERVICES – The Consultant shall represent himself as the Corporation’s
CEO  and will  provide services usually provided by a Chief Executive Officer.
He shall be located at the Corporation’s office in Barcelona, Spain   and will
report to the Chairman and the Board of Directors  of the Corporation.



3.  
QUALIFICATIONS – The Consultant represents that he has all the necessary
knowledge, experience, abilities and  qualifications to effectively perform the
Services.  The Consultant represents that he shall provide the services in such
manner as to permit the Corporation to have full benefit of his knowledge,
experience, abilities, qualifications and contacts and that he shall provide the
services in strict compliance with all applicable laws and regulations.



4.  
TERM OF AGREEMENT –The Agreement shall commence on the Effective Date and shall
remain in force  for five years  subject to Section 10 of this Agreement.

 
 
5.  
COMPENSATION –



Cash compensation


The Consultant shall be paid a fee of € 3,125 per month in arrears, which will
be paid without deductions (the Consultant will be responsible for any and all
taxes and social security payments and may make his own arrangements for
benefits such as short term or long term disability coverage and for insurance
for accidents or injuries that might occure during the course of performing the
services hereunder).  The Consultant shall render an invoice for the fee owing
at the end of a month which will be accompanied by a summary work report  duly
approved by the Chairman. The Corporation shall pay the amount of such invoice
within 5 business days of receipt.


Joining bunus


The Consultant shall be entitled to a joining bonus of € 10,000 upon signing of
this consulting agreement.


Shares compensation
,
The Consultant shall be entitled to receive 200,000 common shares of ZD Ventures
Corp ( the Parent company), as per Attachment B  forming part of this consulting
agreement.


Earn-out  bonus


The Conmsultant will be entitled to the earn-out bonus in the form
of  800,000  common shares of the Parent company  to be disbursed as described
in Attachment C forming part of this consulting agreement, provided he completes
his five-year term as per this consulting agreement


Options


The Consultant  will be eligible for an incentive stock option plan, by means of
which he will be entitled to receive options to acquire up to forty thousand
(40,000) common Shares of the Parent company  over five (5) years, resulting
thus in the possibility to receive up to two hundred thousand (200,000) ZD
Ventures’ Shares (“ZD Ventures’ Option Plan”).


Notwithstanding the foregoing, the ZD Ventures’ Option Plan, including the terms
– exercise price, maturity date etc. -  shall be subject to the approval of the
board of directors of the Parent company, as well as restricted and subject to
the approval of the United States Securities Exchange Commission (SEC) and any
other applicable regulatory guidelines


Consultant leaving or is dismissed prior to the expiry of the five-year term


In case the Consultant leaves the Corporation or, otherwise, he is dismissed or
fired for any reason, the balance of any unexercised options, earn-out bonus not
yet earned and any other benefit  will be canceled with immediate effect.




6.  
REIMBURSEMENT OF EXPENSES – The Consultant shall be entitled to full
reimbursement of expenses incurred in connection with the affairs of
the  Corporation including but not limited to third party consultancies, as
approved by the Chairman. The reimbursement request will be duly supported by
appropriate documents, receipts etc.



7.  
CONFIDENTIALITY



 
During the course of the Consulting Agreement,  the Consultant will have access
to and become aware of information which is confidential to the
Corporation.  The Consultant undertakes to sign a Confidentiality and
Non-Disclosure agreement included in Attchment A.



 
8.
CONSULTANT NOT AN EMPLOYEE – The parties acknowledge and agree that the
Consultant shall provide the Services to the Corporation as an independent
contractor and not as an employee of the Corporation and that an employer –
employee relationship is not created by this Consulting Agreement  As the
Consultant is not an employee of the Corporation, he shall not be entitled to
receive from the Corporation any benefits whatsoever and the Corporation shall
not be required to make contributions for unemployment insurance, to a pension,
workers compensation and other similar levies in respect of any fee for services
to be paid to the Consultant pursuant to this Agreement.



 
9.
NO DEROGATORY REMARKS – The Consultant agrees with the Corporation that from and
after the Effective Date he and the Corporation shall not make any derogatory
remarks regarding the Corporation and the Consultant, respectively, and that the
Consultant will not take any act as a result of which the relations between the
Corporation and its suppliers, customers, employees or others may be impaired or
which act may otherwise be detrimental to the business of the Corporation as the
same is now or may hereafter be carried on by the Corporation.  The Corporation
shall be affixed with the same policy as the Consultant in this regard.



10  
USE OF CONSULTANT’S WORK – Notwithstanding any other provisions of this
Agreement, the Corporation shall not be bound to act or otherwise utilize the
Consultant’s advice or materials produced by the Consultant in the performance
of the Services.



 
11.
TERMINATION –



 
 (1)
This agreement may be terminated by the Corporation, at their sole discretion,
for any reason, at any time during the term of the Agreement, with 90 days prior
written notice.

 
(2)
The Corporation or the consultant may immediately terminate this Agreement in
the event that the other party is in breach of any of the terms or conditions of
the Agreement applicable to that other party.

 
(3
This Agreement shall be terminated automatically and with immediate effect if at
any time either the Corporation or the Consultant becomes insolvent or
voluntarily or involuntarily bankrupt, or makes an assignment for the benefit of
either party’s creditors or the Consultant dies or in way incapacitated from
performing the required services.





 
11.
INDEMNIFICATION – The Corporation hereby agrees to indemnify the Consultant and
save him harmless from and against any and all losses, expenses, liabilities,
claims (including fines, penalties and interest thereon), costs (including legal
costs on a solicitor – client basis) and damages for or by reason of or in any
way arising out of the Consultant’s compliance with the terms of this Agreement.



 
12.
AMENDMENTS AND WAIVERS – No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by both of the parties
hereto.  No waiver of any breach of any term or provision of this Agreement
shall be effective or binding unless made in writing and signed by the party
purporting to give the same and, unless otherwise provided in the written
waiver, shall be limited to the specific breach waived.



 
13.
ASSIGNMENT – The Consultant shall not assign, transfer, sub-contract or pledge
this Agreement or any rights or the performance of any obligation arising under
this Agreement, without the prior written consent of the Corporation.



 
14.
STATEMENT OF NON-OBLIGATION - The Consultant hereby confirms that he is not a
party to any agreement or under any other obligation to a person or entity which
would prevent him from performing the services described herein. or which would
prevent, limit or impair his performance of any of the covenants herein or any
duties to the Corporation. The Consultant agrees to indemnify and hold the
Corporation harmless from any claim, loss, damage, cost or liability which may
be asserted on account of the Corporation's engagement of the Consultant
hereunder. The Consultant understands that the Corporation does not want him to
disclose to it any Confidential Information which the Consultant may have
obtained from a former employer, although the Consultant is free to use his
general knowledge and past experience gained from any such former employer.



 
15.        SURVIVAL – Without limitation, the parties acknowledge that Sections
6, 8 and 14 shall      survive the termination of this Agreement.



 
16.
SEVERABILITY – If any provision of this Agreement is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision and all other provisions hereof shall continue in full force and
effect.



 
19
FURTHER ASSURANCES – Each party hereto agrees from time to time, subsequent to
the date hereof, to execute and deliver or cause to be executed and delivered to
the other of them such instruments or further assurances as may, in the
reasonable opinion of the other of them, be necessary or desirable to give
effect to the provisions of this Agreement.



 
20.
GOVERNING LAW – This Agreement and the rights and obligations and relations of
the parties hereto shall be governed by and construed in accordance with the
laws of the courts in Bacelona, Spain as applicable therein (but without giving
effect to any conflict of laws rules).  The parties hereto may agree to a
different jurisdiction to entertain any action or other legal proceedings based
on any provisions of this Agreement.  Each party hereto does hereby attorn to
the jurisdiction of the Barcelona courts or any other Jurisdiction as may be
mutually agreed to by the parties hereto..



 
21
NOTIFICATION  - Any notice required to be given hereunder shall be deemed to
have been properly given if delivered personally or sent by pre-paid registered
mail, fax, email as follows:





(a)  
 To the Consultant:

Email:   svargas@bluesence.es
Address: Sergi Vargas Vila
C/O Sardenya 68-72,  Barcelona, Spain


(c )   To the Corporation


 
 
 ZD Ventures Corporation

 
47 Avenue Road, Suite 200

 
Toronto, ON M5R 2G3

 
Canada



Either party may change its address for notice at any time, by giving notice to
the other party pursuant to the provisions of this Agreement.














IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.


SIGNED, SEALED AND
DELIVERED                                                                      )
)
)           by:_sd: Sergi Vargas Vila
The Consultant
Sergi Vargas Vila


)           by:_sd: Terence Robinson
)           Terence Robinson, Chairman
                              Bluesence Innovation Group, S.L.
















































































ATTCHMENT A -    FORMING PART OF THE CONSULTING AGREEMENT WITH SERGI VARGAS VILA




CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT
(THE "AGREEMENT")


Bluesense Innovation Group S.L. is a Barcelona private  corporation duly
organized under law and having a usual place of business in Barcelona
(Bluesence),   and is willing and agree to disclose to the Consultant certain
confidential, non-public information concerning Bluesence’s  proprietary
products, technology, business plans, financials, capitalization, facilities,
business records data and any other proprietary, non-public information prepared
by or for Bluesence. (the "Confidential Information"). All material that is
written, in hard media, digital or other format shall automatically be
considered as Confidential Information.  If the information is disclosed orally,
then it shall be deemed to be Confidential Information if the disclosure is
reduced to writing, marked “CONFIDENTIAL” and delivered to the Recipient within
thirty (30) days of the date of disclosure.


           The term "Consultant" includes his legal representatives, affiliates,
employees, agents, servants, advisors, attorneys, accountants and consultants
(hereinafter sometimes referred to as the "Representatives"), all of whom agree
to be bound by the terms and conditions of this Agreement.


The Consultant understands that Bluesence has disclosed or intends to disclose
Confidential Information to him during the performance of his services.  The
Consultant agrees that he will not use Confidential Information received from
Bluesence, for his personal purpose.  In that context, the Consultant
understands and agrees that he will not, for himself or in conjunction with
others, directly or indirectly, replicate the Confidential Information, or
otherwise work with or manipulate the Confidential Information in an effort to
understand the Bluesence’s proprietary technology or learn information not
explicitly stated in the Confidential Information.
 
The Consultant shall be liable for any and all direct and indirect damages,
costs and expenses resulting from any violation of the above paragraph
including, without limitation, reasonable attorneys’ fees and disbursements,
consequential damages and lost profits.
 
The Consultant hereby agrees that the Confidential Information received from
Bluesence, will be kept strictly confidential and will be used solely for the
purpose stated in this Agreement and will not be disclosed, distributed or
disseminated to any person, firm or entity without the prior written consent of
Bluesence.


The Consultant agrees to notify Bluesence immediately upon discovery of any
unauthorized use or disclosure of Confidential Information or any other breach
of this Agreement and will cooperate with Bluesence in every reasonable way to
help Bluesence regain possession of the Confidential Information and prevent its
further unauthorized use or disclosure.
 


The restraint on confidentiality provided herein shall not apply to any
Confidential Information which:


a)  
Is or subsequently becomes part of the public domain through no fault of the
Consultant; or



b)  
Was known by the Consultant at the time of disclosure and such prior knowledge
can be demonstrated by the Consultant through contemporaneous written records.



c)  
Was acquired by the Consultant from a third party entitled to disclose the
information.



d)  
Was developed by the Consultant independently as evidenced by his
contemporaneous written documentation.



e)  
Is required by law to be disclosed, after notice to Bluesence or the Consultant
and an opportunity for Bluesence or the Consultant to seek injunctive relief
and/or an appropriate Protective Order.



The Consultant may disclose Bluesence’s Confidential Information in response to
a valid order of a court or other government body or as required by law, but
only that portion of such Confidential Information which is legally required to
be disclosed; provided, however, that the Consultant advises Bluesence as far in
advance of the need for such disclosure as practicable.  Upon Bluesence’s
request, The Consultant will use reasonable efforts to assist Discloser to
obtain assurances that confidential treatment will be accorded to the
Confidential Information.  The Consultant shall give Discloser written notice of
any Confidential Information so disclosed.


Notwithstanding the foregoing, any combination of features or disclosures shall
not be deemed to fall within the foregoing exclusions merely because individual
features are published or available to the general public or in the rightful
possession of the Consultant unless the combination itself and principle of
operation are published or available to the general public or are in the
rightful possession of the Consultant.
 
All Confidential Information, whether created by Bluesence or the Consultant,
shall remain the property of Bluesence, and no other rights to such Discloser’s
Confidential Information is granted or implied hereby.  All Confidential
Information is being delivered “AS IS” without any representations or
warranties, and none are intended or implied.
 
It is agreed and understood that all documents and other materials which embody
the Confidential Information will be returned to Bluesence immediately upon
request, and no copies, extracts or other reproductions shall be retained by the
Consultant, except that one copy may be retained by the Consultant’s legal
counsel to ascertain compliance with this Agreement.
 
Bluesence and the Consultant agree that money damages will not be a sufficient
remedy for any breach of this Agreement, and the Bluesence, shall be entitled,
in addition to money damages, to specific performance and injunctive relief and
any other appropriate equitable remedies for any such breach.  Such remedies
shall not be deemed to be the exclusive remedies for a breach of this Agreement
but shall be in addition to all other remedies available at law or in equity.


No failure or delay in exercising any remedy under this Agreement shall operate
as a waiver hereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other remedy.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the Barcelona Courts applicable to agreements made and to be performed within
the city of Barcelona.  The parties represent and warrant to each other that the
individual signing on their respective behalf has been duly authorized and
empowered to execute and deliver this Agreement, and the Agreement, when fully
signed and delivered, is binding on the Consultant.  This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings between the
parties (written or oral) relating to said subject matter.


This Agreement is being executed in multiple copies each of which shall be
deemed to be an original, under seal, this 25tht  day of February, 2015.




Bluesence Innovation Group SL






By sd: Terence Robinson Name: Terence Robinson
 
Title:
Chairman

This Agreement and its
terms                                                                           Hereunto
Duly Authorized
and conditions are hereby
acknowledged, accepted and
agreed to:


Sergi Vargas Vila




Bysd: Sergi Vargas Vikla
CONSULTANT












































































ATTCHMENT B -    FORMING PART OF THE CONSULTING AGREEMENT WITH SERGI VARGAS VILA


Schedule of  Distribution of shares of ZD Ventures Corp to The Consultant :



 
Date
No. of common shares to be issued
 
 
Upon signing of the Consulting Agreement
66,000
 
 
1
March 1, 2015
 
11,167
2
April 1, 2015
 
11,167
3
May 1, 2015
 
11,167
4
June 1, 2015
 
11,167
5
July 1, 2015
 
11,167
6
August 1, 2015
11,167
7
Sept. 1, 2015
11,167
8
Oct 1, 2015
11,167
9
Nov. 1, 2015
11,167
10
Dec. 1, 2015
11,167
11
Jan. 1, 2016
11,167
12
Feb 1, 2016
11,167
 
 
TOTAL
200,000





The above shares will not be registered with US Securities and Exchange
Commission and the certificate will bear the following legends


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
ANY OTHER STATE SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) OUTSIDE THE UNITED STATES IN
COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT, (C) IN COMPLIANCE
WITH THE EXEMPTION FROM THE REGISTRATION UNDER THE 1933 ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933
ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS, GOVERNING THE OFFER AND SALE
OF SECURITIES AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY
AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY
SATISFACTORY TO THE COMPANY. A NEW CERTIFICATE, BEARING NO LEGEND, THE DELIVERY
OF WHICH WILL CONSTITUTE “GOOD DELIVERY” MAY BE OBTAINED FROM THE COMPANY’S
TRANSFER AGENT UPON DELIVERY OF THIS CERTIFICATE AND A DULY EXECUTED
DECLARATION, IN FORM SATISFACTORY TO THE COMPANY AND THE COMPANY’S TRANSFER
AGENT TO THE EFFECT THAT THE SALE OF THE SECURITIES IS BEING MADE IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT.”










ATTCHMENT C -    FORMING PART OF THE CONSULTING AGREEMENT WITH SERGI VARGAS VILA






Distribution of Common shares of ZD Ventures Corp under Earn-out bonus



 
# of common shares to be issued
Date
Minimum gross Revenue in euro
 
1
200,000
April 1, 2016
€1,250,000 for the year ending March 31, 2016
 
2
200,000
April 1, 2017
€2,250,000 for the year ending March 31, 2017
 
3
200,000
April 1, 2018
€3,250,000 for the year ending March 31, 2018
 
4
200,000
April 1, 2019
€4,250,000 for the year ending March 31, 2019
 



Minimum Gross Revenue : total amount billed and received minus value of any
third party costs recharged.


The number of shares issuable will be reduced proportionately to the shortfall
in the minimum gross revenue for any year. However, such a shortfall will be
allowed to be carried over to the next year and allotted if the minimum gross
revenue for that year exceeds the amount designated as minimum gross revenue for
that year plus the shortfall of the previous year.


If the gross revenue exceeds eleven million euros (€11,000,000) in any year, all
unearned shares will be immediately due and issuable.


The shares to be issued herein shall be restricted and the relevant certificate
will bear restrictive legend as detailed in Attachment B to this consulting
agreement

 
 

--------------------------------------------------------------------------------

 
